     Case 3:11-cv-00115 Document 183 Filed 12/06/19 Page 1 of 3 PageID #: 3305



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            HUNTINGTON DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, INC.; WEST VIRGINIA
HIGHLANDS CONSERVANCY, INC.;
and SIERRA CLUB,

        Plaintiffs,

and

APPALACHIAN HEADWATERS, INC.,

        Nonparty in whose favor an order has been entered,

v.

ERP ENVIRONMENTAL FUND, INC.,

        Defendant,

and

VCLF LAND TRUST, INC.

        Nonparty against whom an order may be enforced.

                                        STATUS REPORT

        On November 19, 2019, the Court indefinitely continued the briefing deadlines on the amount

of an award of attorney fees and costs associated with the Second Motion to Enforce the Second

Modified Consent Decree and Selenium Settlement Agreement and Award Attorney’s Fees. CM/ECF

#180. The Court further directed the Parties to submit a status report to the Court on the need for

further briefing on that issue. Id. Counsel for Plaintiffs has conferred with counsel for Defendant and

submits this Status Report pursuant to the Court’s November 19, 2019 Order.

        On December 6, 2019, the Parties executed an agreement that will resolve Plaintiffs’ request

for attorney fees and costs without the need for further litigation on the issue so long as Defendant

performs certain duties under the agreement on or before December 23, 2019. If Defendant fails to
   Case 3:11-cv-00115 Document 183 Filed 12/06/19 Page 2 of 3 PageID #: 3306



perform those duties, however, there may be a need for additional briefing on the amount of a fee

award. Accordingly, the Parties respectfully request that the Court maintain the indefinite continuance

of the briefing deadlines set out in the Court’s November 4, 2019 Memorandum Opinion and Order

(CM/ECF #173) and direct the Parties to submit an additional status report on January 3, 2020.

                                                       Respectfully submitted,

                                                       /s/ Derek O. Teaney
                                                       DEREK O. TEANEY (W. Va. Bar No. 10223)
                                                       APPALACHIAN MOUNTAIN ADVOCATES, INC.
                                                       P.O. Box 507
                                                       Lewisburg, WV 24901
                                                       Telephone:     (304) 793-9007
                                                       Email:         dteaney@appalmad.org
                                                       Counsel for Plaintiffs




                                                  2
     Case 3:11-cv-00115 Document 183 Filed 12/06/19 Page 3 of 3 PageID #: 3307



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            HUNTINGTON DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, INC.; WEST VIRGINIA
HIGHLANDS CONSERVANCY, INC.;
and SIERRA CLUB,

        Plaintiffs,

and

APPALACHIAN HEADWATERS, INC.,

        Nonparty in whose favor an order has been entered,

v.

ERP ENVIRONMENTAL FUND, INC.,

        Defendant,

and

VCLF LAND TRUST, INC.

        Nonparty against whom an order may be enforced.

                                CERTIFICATE OF SERVICE

        I, Derek O. Teaney, do hereby certify that on December 6, 2019, I electronically filed the

foregoing document the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to the following CM/ECF participants:

Kevin M. Rose (WVBN 9030)
BotkinRose PLC
3190 Peoples Drive
Harrisonburg, VA 22801
krose@botkinrose.com
Counsel for Defendant ERP Environmental Fund
       and VCLF Land Trust, Inc.


                                             /s/ Derek O. Teaney
                                             DEREK O. TEANEY (W. Va. Bar No. 10223)
